FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
          AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                                    ACCORDANCE WITH RULE 221, Pa.R.D.E.




New

664   -   Bank United, NA
665   -   Pinnacle Bank
666   -   Northern Trust Co.

Name Change



  -                     -
74 Lafayette Bank Change to 58 - Fulton Bank
      -                         -          -
614 Monument Bank Change to 238 Citizens & Northern Bank
      -                     -
397 Beneficial Bank Change to 630 WSFS (Wilmington Savings Fund Society)



Platinum Leader Change

664   - Bank United, NA - Add

Correction



Removal




                                                                          Submitted: October 2019